Case 1:16-cr-00184-TWP-DML Document 141 Filed 06/15/21 Page 1 of 1 PageID #: 403




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                          )
                                                    )
                              Plaintiff,            )
                                                    )
                         v.                         )     No. 1:16-cr-00184-TWP-DML
                                                    )
 KYREE BRICE HARRIS,                                ) -01
                                                    )
                              Defendant.            )

                 ORDER ADOPTING REPORT AND RECOMMENDATION

        On June 14, 2021, the Magistrate Judge submitted his Report and Recommendation

 regarding the United States Probation Office's Petition for Warrant or Summons for Offender

 Under Supervision (Dkt. 140). The parties waived the fourteen-day period to object to the Report

 and Recommendation.         The Court, having considered the Magistrate Judge's Report and

 Recommendation, hereby adopts the Magistrate Judge's Report and Recommendation.

        IT IS SO ORDERED.

        Date:    6/15/2021




 Distribution:

 Jeffrey D. Preston
 UNITED STATES ATTORNEY'S OFFICE
 jeffrey.preston@usdoj.gov

 Paper copy to Indiana Federal Community Defenders
